In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, State Farm Mutual Automobile Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), entered March 5, 2001, as denied that branch of its motion which was for leave to renew the petition, which was granted by an order of the same court, dated December 15, 2000, permanently staying the arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
A motion for leave to renew should be denied unless the moving party offers a reasonable excuse why the new facts were not submitted on the prior motion (see CPLR 2221 [e]; Palmer v Toledo, 266 AD2d 268). The appellant failed to offer a reasonable excuse. The Supreme Court therefore properly denied the motion to renew (see Good Samaritan Hosp. Med. Ctr. v Ruscito, 287 AD2d 538; Palmer v Toledo, supra). Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.